Citation Nr: 0711247	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1962 to May 1966, with verified periods of active 
duty service from August 7, 1990 to August 16, 1990, on 
December 15, 1990, and from December 20, 1990 to May 15, 
1991, with additional service in the Air National Guard.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
August 2004 for additional development.

In April 2003, the veteran raised the issue of entitlement to 
service connection for acoustic neuroma.  This issue had not 
been developed for appellate review at the time of the August 
2004 Board remand and at that time it was referred to the RO 
for appropriate disposition.  The Board notes that this issue 
still has not been developed by the RO and therefore it is 
once again referred to the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's back disorder is related to military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in November 2002 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2005, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

The veteran's service medical records show that on a December 
20, 1990 report of medical history, the veteran wrote "lower 
back pain, 5th lumbar slide in 1/4 [inch].  4, Oct 90.  Took 
stretching exercises, and x-rays, OK after 10 days, William 
Lewis D.C."  On physical examination, the examiner stated 
"recent back injury - treated by D.C. now totally resolved 
[without] sequella."

In the July 2002 application for compensation, the veteran 
reported that his back disorder began in October or November 
1990.

A July 2002 e-mail from J. R., who served with the veteran, 
stated that the veteran hurt his back "[j]ust prior to our 
deployment to Desert Shield (Sept-Oct of 1990)."

In an August 2002 VA medical report, the veteran reported 
that his back "locked up" while sitting in 1990.  The 
diagnoses were suggestive degenerative joint disease of the 
lumbar spine with recurrent lumbar strain and spasms and 
degenerative joint disease of the cervical spine with 
suggestive episodic radiculopathy, neuropathy upper 
extremities.  The medical evidence of record shows that 
various back disorders have been consistently diagnosed since 
August 2002.

An October 2003 letter from the veteran's former supervisor 
stated that the veteran

had to sit for extended periods of time 
from [August] to [December] 1990, I 
remember that one day he couldn't get out 
of his chair.  I had to take him to my 
[Chiropractor] Bill Lewis, he was off 
work for about 10 days.  I was also shown 
the x-ray that was taken [showing] that 
his bottom vertebrate was slid in about 1/4 
[inch], Bill Lewis said that was caused 
by extended sitting.

In a May 2005 statement, the veteran stated that he found 
"two check numbers for Dr. Lewis" dated on October 5, 1990 
and November 21, 1996.

The evidence of record does not show that the veteran's 
diagnosed back disorder is related to military service.  The 
veteran has repeatedly stated that his back disorder began in 
October or November 1990.  This is substantiated by the 
evidence of record.  The veteran's service medical records 
indicate he was treated on October 4, 1990.  Additionally, he 
found a check made out to the treating chiropractor dated on 
October 5, 1990.  Furthermore, the July 2002 e-mail from J. 
R. stated that the veteran was treated for a back disorder in 
September or October of 1990.  However, the evidence of 
record shows that the veteran was not on active duty at any 
time in September, October, or November of 1990.  
Accordingly, service connection is not warranted for any back 
disorder sustained during this period of time unless it was 
aggravated by subsequent active military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The only reference to a back disorder in the veteran's 
service medical records is the December 20, 1990 report.  In 
this report the veteran stated that his back disorder 
resolved after 10 days and the examiner stated that the 
disorder was totally resolved without sequella.  Furthermore, 
there is no medical evidence of record that states that the 
veteran's back disorder was aggravated by active military 
service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed back disorder was incurred 
during a period of active duty or aggravated by active 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed back disorder was incurred during a 
period of active duty or aggravated by active military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, 
there is no medical evidence of record that shows that the 
veteran's back disorder was incurred during a period of 
active duty or aggravated by active military service.  
Accordingly, service connection for a back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the veteran's back disorder was incurred during 
a period of active duty or aggravated by active military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


